           Case 1:19-cr-00215-LY Document 2 Filed 04/30/21 Page 1 of 3



PROB 12A
(7/93)


                          UNITED STATES DISTRICT COURT
                                         for
                               Western District of Texas
                            Report on Offender Under Supervision

Name of Offender: Brandie Starr Shipman                     Case Number: A-19-CR-215(01)-LY

Name of Sentencing Judicial Officer: Honorable Lee H. Rosenthal, U.S. District Judge, Southern
District of Texas, Houston Division

Date of Original Sentence: December 1, 2015

Original Offense: Conspiracy to Possess with Intent to Distribute 50 Grams or More of a Mixture
or Substance Containing a Detectable Amount of Methamphetamine, a Schedule II Controlled
Substance, in violation of 21 U.S.C. §§ 841(a)(1) & (b)(1)(B)(vii) and 846

Original Sentence: 87 months’ imprisonment, followed by a 4-year term of supervised release.
Special conditions include substance abuse treatment (satisfied), periodic drug testing; mental
health treatment (satisfied); and a $100 special assessment (satisfied)

Type of Supervision: Supervised Release              Date Supervision Commenced: July 5, 2019

Assistant U.S. Attorney: Richard Jay Magness         Defense Attorney: Gerardo Harry Gonzales



                                PREVIOUS COURT ACTION

On October 9, 2019, a Transfer of Jurisdiction was accepted by the Western District of Texas –
Austin Division, and assigned to the docket of the Honorable Judge Lee Yeakel.

                              NONCOMPLIANCE SUMMARY

Violation of Standard Condition No. 7: “The defendant shall refrain from excessive use of
alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substance, except as prescribed by a physician.”

Violation of Standard Condition No. 9: “The defendant shall not associate with any persons
engaged in criminal activity and shall not associate with any person convicted of a felony, unless
granted permission to do so by the probation officer.”
            Case 1:19-cr-00215-LY Document 2 Filed 04/30/21 Page 2 of 3



Brandie Starr Shipman
Report on Offender Under Supervision
Page 2

Nature of Non-compliance: On April 1, 2021, during a home contact with Shipman, she admitted
to methamphetamine use on or about March 30, 2021. She related she was assaulted by her
boyfriend, a convicted felon residing at the Austin Transitional Center as a part of his release to
parole, earlier that date at a hotel in Austin. After the assault, Shipman observed two individuals
smoking methamphetamine outside the hotel room adjacent to hers. She initiated contact and
engaged in narcotic use with them.

On April 15, 2021, during a phone contact with Shipman, she admitted to methamphetamine use
on or about April 14, 2021. She related she traveled to Austin to meet with a male, and the pair used
methamphetamine together. The male is also a convicted felon residing at the Austin Transitional
Center as a part of his release to parole.

Shipman was read and explained the Admission/Denial Advisement, which she signed on April 16,
2021, admitting use on the above noted dates. Furthermore, a random drug test submitted the same
date returned positive for amphetamines on April 26, 2021.

U.S. Probation Officer Action: The probation office respectfully requests no adverse action be
taken at this time. On April 14, 2021, Shipman was enrolled in co-occurring treatment. She will be
monitored via random drug testing and closely monitored for treatment compliance. Accordingly,
the Court reserves the right to revisit this allegation in the future. In addition, should Shipman incur
any further violations, the Court will be immediately notified.


                                                       Respectfully submitted,


                                                       Heather M. Durand
                                                       United States Probation Officer
                                                       Date: April 30, 2021


Approved:       ______________________
                Hector J. Garcia
                Supervising United States Probation Officer
            Case 1:19-cr-00215-LY Document 2 Filed 04/30/21 Page 3 of 3



Brandie Starr Shipman
Report on Offender Under Supervision
Page 3




THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other



                                                    __________________________
                                                    Honorable Susan Hightower
                                                    United States Magistrate Judge

                                                           April 30, 2021
                                                    Date: _______________


 Further association with any persons engaged in criminal activity or convicted of a felony in violation of
 Defendant's Conditions of Supervision may result in revocation.
